Ehrlich, Ch. J.
The employment of a broker does not preclude the owner from making other efforts to sell or rent, and if without the broker a sale or renting is effected, the broker, as matter of course, gets nothing. The question at issue here was whether the plaintiff was the procuring cause of the letting, and the jury on the evidence found that she was, a finding which negatives the idea that any other agency co-operated to bring about the result. The evidence was sufficiently strong to warrant the finding made by the jury, and them verdict should stand unless error was committed in excluding testimony tending to prove that other agencies brought about the result finally reached. The trial judge did not exclude evidence of any fact tending to show what other brokers or persons did in the premises, or what they accom*93plished with reference to the letting for which brokerage was claimed. The evidence excluded was as to conversations with other persons in the absence of the plaintiff. What was said to them by the defendant’s officers was immaterial. While what such other persons did (whether employed or not) in the way of bringing about the letting for which the plaintiff claims compensation was relevant — indeed might be controlling. The evidence excluded was not of this material-character, and its exclusion was not error requiring correction or a new trial.
It follows that the judgment and order appealed from must be affirmed with costs.
McCarthy, J., concurs.
Judgment and order affirmed.